DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0020705 to Smadi et al. (hereinafter Smadi) in view of US Pub. 2017/0094554 to Liu et al. (hereinafter Liu).

In regard claim 1, Smadi teaches or discloses a wireless station (see Figs. 1a, 1b, and 3), comprising: 
at least one antenna (see Figs. 1a, 1b, and 3);
one or more wireless interfaces in communication with the at least one antenna (see Fig. 3, elements 304, paragraph [0043], the communication interface 304 receives messages from and sends messages via the communication network 150. The communication interface 304 typically includes a WWAN interface for communication over cellular networks and a WLAN interface for communication over Wi-Fi networks); and 

determine, for one or more categories of peer-to-peer communications, a further availability window schedule for a first time period, including specifying availability for particular channels at particular time slots at a first time slot increment (see Fig. 3, paragraphs [0003], [0023], [0030], [0040], [0087], and [0095], the wireless device 130 additionally or alternatively communicates using wireless peer-to-peer communication techniques, for example, in accordance with the Wi-Fi Direct technical specification (also known as Wi-Fi Peer-To-Peer ("Wi-Fi P2P") technical specification) and/or be certified as a Wi-Fi Direct device. When the wireless device 130 is the GO 702, the wireless device 130 sets the time-allocation using a NoA schedule. The wireless device 130 also sends the NoA schedule to the display 120a and to any other clients in a beacon frame, or in a Probe Response frame, or in a NoA Action frame);
specify, based at least in part on latency requirements of a peer-to-peer communication application, availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see Fig. 3, paragraph [0097], the processor 302 may determine that the wireless device 130 is able to control the time-allocation. It may be advantageous, when the available bandwidth is greater than the maximum throughput constraint (Thpt.sub.HW) to reduce the bandwidth available to a new (reduced) available bandwidth (BW.sub.r) by setting a new time-allocation corresponding to the maximum throughput constraint (Thpt.sub.HW) (at 832));
the scanning procedure allows the devices 130, 120a to discover each other at 404, and negotiate parameters for selection of a wireless channel, such as a channel number. A session may be established between the wireless device 130 and the display 120a after completing the negotiation at 410. The devices may use a Real Time Transport Protocol (RTP) over Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) as the communication protocol for sending and receiving data packets during the session);
communicate, with at least the first neighboring wireless station, according to the negotiated peer-to-peer communication schedule (see Fig. 3, paragraphs [0063], and [0086], a peer-to-peer communication session is initiated at 802 between the wireless device 130 and the display 120a. The session may be initiated according to the steps 402-410).
Smadi may not explicitly teach or disclose availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment.
However, Liu teaches or discloses availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see paragraphs [0068], [0089], [0159]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for encoding real-time media for wireless transmission network of Smadi by including availability at a second time slot increment for at least a subset of the time 

In regard claims 2, 11, and 18, Smadi may not explicitly teach or disclose the wireless station of claim 1, wherein the first time increment comprises 16 time units; and wherein the second time increment comprises at least one of: 1 time unit; 2 time units; 4 time units; or 8 time units.
However, Liu teaches or discloses wherein the first time increment comprises 16 time units; and wherein the second time increment comprises at least one of: 1 time unit; 2 time units; 4 time units; or 8 time units (see paragraph [0160], a QoS request may include any of a minimum number of slots needed within a period, a maximum gap between two contiguous NDL blocks, and a minimum and/or preferred size of an NDL block.  Note that a slot may be 16 time units (TUs) each and a period may include one or more DW intervals.  Further, in some embodiments, an NDL time block may include one or more FA 16 TU slots.  In addition, if an NDL time block includes two or more FA slots, the included slots may be contiguous in time).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for encoding real-time media for wireless transmission network of Smadi by including wherein the first time increment comprises 16 time units; and wherein the second time increment comprises at least one of: 1 time unit; 2 time units; 4 time units; or 8 time units suggested by Liu. This modification would provide to support various levels of quality of service read on abstract.

In regard claim 10, Smadi teaches or discloses a non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a wireless station to:
determine a further availability window schedule for a first time period at a first time slot increment, wherein the further availability window schedule specifies the wireless station’s availability for peer-to-peer communications (see Fig. 3, paragraphs [0003], [0023], [0030], [0040], [0087], and [0095], the wireless device 130 additionally or alternatively communicates using wireless peer-to-peer communication techniques, for example, in accordance with the Wi-Fi Direct technical specification (also known as Wi-Fi Peer-To-Peer ("Wi-Fi P2P") technical specification) and/or be certified as a Wi-Fi Direct device. When the wireless device 130 is the GO 702, the wireless device 130 sets the time-allocation using a NoA schedule. The wireless device 130 also sends the NoA schedule to the display 120a and to any other clients in a beacon frame, or in a Probe Response frame, or in a NoA Action frame);
specify availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see Fig. 3, paragraph [0097], the processor 302 may determine that the wireless device 130 is able to control the time-allocation. It may be advantageous, when the available bandwidth is greater than the maximum throughput constraint (Thpt.sub.HW) to reduce the bandwidth available to a new (reduced) available bandwidth (BW.sub.r) by setting a new time-allocation corresponding to the maximum throughput constraint (Thpt.sub.HW) (at 832));
the scanning procedure allows the devices 130, 120a to discover each other at 404, and negotiate parameters for selection of a wireless channel, such as a channel number. A session may be established between the wireless device 130 and the display 120a after completing the negotiation at 410. The devices may use a Real Time Transport Protocol (RTP) over Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) as the communication protocol for sending and receiving data packets during the session); and 
communicate, with at least the first neighboring wireless station, according to the negotiated peer-to-peer communication schedule (see Figs. 3, paragraphs [0063], and [0086], a peer-to-peer communication session is initiated at 802 between the wireless device 130 and the display 120a. The session may be initiated according to the steps 402-410).
Smadi may not explicitly teach or disclose availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment.
However, Liu teaches or discloses availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see paragraphs [0068], [0089], [0159]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for encoding real-time media for wireless transmission network of Smadi by including availability at a second time slot increment for at least a subset of the time 

In regard claim 12, Smadi may not explicitly teach or disclose the non-transitory computer readable memory medium of claim 11, wherein time slots in the series of time slots are specified in increments of the first time slot increment.
However, Liu teaches or discloses wherein time slots in the series of time slots are specified in increments of the first time slot increment (see paragraphs [0159], [0160], and [0166]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for encoding real-time media for wireless transmission network of Smadi by including wherein time slots in the series of time slots are specified in increments of the first time slot increment suggested by Liu. This modification would provide to support various levels of quality of service read on abstract.

In regard claim 16, Smadi teaches or discloses an apparatus (see Fig. 3), comprising:
a memory (see Fig. 3); and
at least one processor in communication with the memory, wherein the at least one processor is configured to (see Fig. 3):    
determine a further availability window schedule for a first time period at a first time slot increment, wherein the further availability window schedule specifies availability for peer-to-peer communications (see Fig. 3, paragraphs [0003], [0023], [0030], [0040], [0087], and [0095], the wireless device 130 additionally or alternatively communicates using wireless peer-to-peer communication techniques, for example, in accordance with the Wi-Fi Direct technical specification (also known as Wi-Fi Peer-To-Peer ("Wi-Fi P2P") technical specification) and/or be certified as a Wi-Fi Direct device. When the wireless device 130 is the GO 702, the wireless device 130 sets the time-allocation using a NoA schedule. The wireless device 130 also sends the NoA schedule to the display 120a and to any other clients in a beacon frame, or in a Probe Response frame, or in a NoA Action frame);
specify availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see Fig. 3, paragraph [0097], the processor 302 may determine that the wireless device 130 is able to control the time-allocation. It may be advantageous, when the available bandwidth is greater than the maximum throughput constraint (Thpt.sub.HW) to reduce the bandwidth available to a new (reduced) available bandwidth (BW.sub.r) by setting a new time-allocation corresponding to the maximum throughput constraint (Thpt.sub.HW) (at 832));
negotiate, with at least a first neighboring wireless station, a peer-to-peer communication schedule for a peer-to-peer communication application based on the further
availability window schedule, including specifying at least a portion of the peer-to-peer schedule using the second time slot increment to accommodate channel and/or frequency band switches associated with the further availability schedule (see paragraphs [0057], [0058], [0060], [0064], and [0089], the scanning procedure allows the devices 130, 120a to discover each other at 404, and negotiate parameters for selection of a wireless channel, such as a channel number. A session may be established between the wireless device 130 and the display 120a after completing the negotiation at 410. The devices may use a Real Time Transport Protocol (RTP) over Transmission Control Protocol (TCP) or User Datagram Protocol (UDP) as the communication protocol for sending and receiving data packets during the session); and 
communicate, with at least the first neighboring wireless station, according to the negotiated peer-to-peer communication schedule (see Fig. 3, paragraphs [0063], and [0086], a peer-to-peer communication session is initiated at 802 between the wireless device 130 and the display 120a. The session may be initiated according to the steps 402-410).
Smadi may not explicitly teach or disclose availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment
However, Liu teaches or discloses availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment (see paragraphs [0068], [0089], [0159]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify a method for encoding real-time media for wireless transmission network of Smadi by including availability at a second time slot increment for at least a subset of the time slots specified at the first time slot increment, wherein the second time slot increment is less than the first slot time increment suggested by Liu. This modification would provide to support various levels of quality of service read on abstract.




Allowable Subject Matter
Claims 3-9, 13-15, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Date: 05/08/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476